Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about February 5, 1997, which, adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant admitted an act, which if committed by an adult, would constitute criminal possession of a controlled substance in the fifth degree and placed appellant with the Division for Youth, limited secure, for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The record supports the court’s determination that the police officers “reasonably conclude [d]”, pursuant to Family Court Act § 718 (a), that appellant was a runaway. The officers received conflicting stories about how appellant and his companion were related and what their purported destination was. Moreover, appellant was unable to produce identification. Appellant’s detention pursuant to section 718 justified the officer’s pat-down search. The momentary lifting of appellant’s pant leg to check for a weapon secreted inside his shoe was a minimal intrusion, incidental to the patdown search. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.